NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                      STATE OF ARIZONA, Respondent,

                                         v.

                      DARREN LEE BALTES, Petitioner.

                          No. 1 CA-CR 17-0559 PRPC
                               FILED 2-20-2018


      Petition for Review from the Superior Court in Mohave County
                             No. CR-2009-00215
                   The Honorable Rick A. Williams, Judge

                   REVIEW GRANTED; RELIEF DENIED


                                    COUNSEL

Mohave County Attorney’s Office, Kingman
By Matthew J. Smith
Counsel for Respondent

Darren Lee Baltes, Eloy
Petitioner



                        MEMORANDUM DECISION

Presiding Judge Jon W. Thompson, Judge Peter B. Swann, and Judge James
P. Beene delivered the decision of the Court.
                             STATE v. BALTES
                            Decision of the Court

P E R C U R I A M:

¶1            Petitioner Darren Lee Baltes seeks review of the superior
court’s order denying his petition for post-conviction relief, filed pursuant
to Arizona Rule of Criminal Procedure 32.1.

¶2            Absent an abuse of discretion or error of law, this Court will
not disturb a superior court’s ruling on a petition for post-conviction relief.
State v. Gutierrez, 229 Ariz. 573, 576-77, ¶ 19 (2012). It is the petitioner’s
burden to show that the superior court abused its discretion in denying the
petition. See State v. Poblete, 227 Ariz. 537, 538, ¶ 1 (App. 2011).

¶3            We have reviewed the record in this matter, the superior
court’s order denying the petition for post-conviction relief, and the petition
for review. We find that petitioner has not shown an abuse of discretion.

¶4            Accordingly, we grant review and deny relief.




                          AMY M. WOOD • Clerk of the Court
                           FILED: AA




                                        2